58 N.W.2d 309 (1953)
BROADSTON
v.
JASPER COUNTY SAVINGS BANK, Inc.
No. 48220.
Supreme Court of Iowa.
May 5, 1953.
Booker T. Richmond, Des Moines, for appellant.
Bannister, Carpenter, Ahlers & Cooney, Des Moines, for appellee.
HAYS, Justice.
Law action to recover cash allegedly placed in a Safe Deposit Box in the Jasper County Savings Bank and from which it disappeared. Defendant pleaded a rental contract by which liability was of a limited character, as authorized by section 528.65, Code 1950, I.C.A. Trial was to the Court without a jury, which made a finding for defendant and dismissed plaintiff's petition. Plaintiff appeals.
On February 3, 1953, Appellee filed a motion in this Court to dismiss the appeal for failure of the Appellant to comply with Rule 344, R.C.P., 58 I.C.A. Notice thereof was given Counsel for Appellant on February 4, 1953. No resistance has been filed. Under an order of this Court, dated March 10, 1953, said motion is submitted with the case.
Rule 344, R.C.P., 58 I.C.A. clearly and specifically states the required form and contents of Appellant's opening brief. We have carefully scrutinized the brief and find a total disregard for the provisions of said Rule. Even extending to Appellant the utmost leniency, after an examination of the errors relied upon, we are unable to find anything other that a statement, in effect, that the trial court erred in finding for the Appellee instead of for the Appellant. Such an assignment is meaningless. Under the rule announced in Enslow v. Miner, 228 Iowa 1117, 293 N.W. 516, and Weimer v. Lueck, 234 Iowa 1231, 15 N.W.2d 291, the motion is good and must be sustained.
Appeal dismissed.
All Justices concur.